Citation Nr: 1138937	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  05-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for neuropathy and radiculopathy of the right lower extremity associated with degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to July 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2008, the Board remanded the Veteran's claims for additional development with respect to the Veteran's claim for a higher initial evaluation for radiculopathy and neuropathy of the left lower extremity. 

Following the requested development, the matter was returned to the Board.  In a September 2009 decision, on the title page the Board included, entitlement to a separate compensable rating for neuropathy and radiculopathy of the right lower extremity associated with the DDD of the lumbosacral spine.  The Board, in part, granted a separate 10 percent rating, but not higher, for neuropathy and radiculopathy of the right lower extremity associated with the DDD of the lumbosacral spine, effective February 9, 2009. 

Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In a February 2011 order of the Court, a Joint Motion for Remand was granted and the portion of the Board's determination to not grant a rating in excess of 10 percent for neuropathy and radiculopathy of the right lower extremity was remanded for compliance with instructions in the Joint Remand.   

In April 2011 the Board, in part, remanded the issue of entitlement to a rating in excess of 10 percent for neuropathy and radiculopathy of the right lower extremity.  The claim has now been returned for adjudication.   


FINDING OF FACT

The Veteran's neuropathy and radiculopathy of the right lower extremity manifests incomplete paralysis of the sciatic nerve that more nearly approximated mild than moderate incomplete paralysis. 


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 percent for right lower extremity neuropathy and radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Claim 

Service connection for radiculopathy of the right lower extremity was granted in the September 2009 Board decision on appeal.  An initial separate 10 percent evaluation was assigned, effective February 2, 2009.  The Veteran contends that a higher initial rating is warranted. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §  4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §  4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App, 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App, 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App, 119, 126 (1999). 

The Veteran's radiculopathy is currently evaluated as a 10 percent rating for the right lower extremity under Diagnostic Code 8520, pertaining to impairment of the sciatic nerve.  Under this diagnostic code, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6. 



Analysis 

In an April 2008 statement the Veteran reported that his lower back condition had worsened and that he was "dealing with the problem of numbness that runs down the back of my legs."  This had become more of a reoccurring problem when he gets up in the morning.

The Veteran was afforded a VA examination in February 2009.  At the time of the examination, he complained of low back pain for ten years noting that at first the pain radiated from the lower back down the lateral and posterior aspect of the left leg to the knee.  He then began to notice that the radicular pain also began to involve the right lower extremity.   He noted that the pain was accentuated with sitting, and walking lightly alleviated it.  Standing for any period of time increased the pain.  Lying down seemed to ameliorate the discomfort and radicular pain.  The radicular pain would come and go but was generally persistent in both legs.  

The examination revealed normal gait and stance.  Strength proximally and distally in the upper and lower extremities was graded as 5/5 in all the large muscle groups.  Pain was symmetrically appreciated in the lower extremities.  Vibratory and position sense was intact in the toes.  

In a November 2009 letter, Robert A. Appel, M.D., F.A.C.S., noted that the Veteran was seen on a referral for a one month history of intermittent right testicular pain which was dull and intermittent in nature.  A long history of back problems and treatment through the VAMC with physical therapy was noted.  The Veteran had a right inguinal hernia repair approximately three years prior.  He reported occasional radicular pain to the posterior aspect of both lower extremities associated with parasthesias.  Dr. Appel opined that as far as his pain was concerned it was most likely referred from his inguinal hernia repair with nerve entrapment or his disc disease.

A May 2011 Southern Regional AHEC Family Medicine Center report contains complaints of intermittent abdominal/inguinal pain for approximately 6 months.  The pain originated in the left hip to the left groin then to the right groin and occasionally to the lower abdomen.

The Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's radiculopathy of the right lower extremity, as he has not manifested symptoms that most nearly approximate moderate incomplete paralysis of the sciatic nerve.  The Veteran has only exhibited occasional intermittent neurological impairment of the right lower extremity.  VA examination in February 2009 revealed normal gait, stance and strength proximally and distally in the lower extremities.  Vibratory and position sense was intact in the toes. 

In addition, none of the medical evidence of records reveals more than mild occasional numbness and pain and no more than mild incomplete paralysis of the sciatic nerve.  

The November 2009 letter from Dr. Appel indicates a one month history of intermittent right testicular pain with only occasional bilateral radiation of pain to the posterior aspect of both lower extremities.  

The Southern Regional AHEC Family Medicine Center records from May 2011 noted intermittent abdominal/inguinal pain for 5 months which originated in his left hip and left groin to his right groin and occasionally into his lower abdomen.  

Historically, the Veteran's initial claim was for numbness of the left lower extremity filed in August 2003.  

At VA examinations in October 2003 and May 2004, he did not complain of any right lower extremity numbness or pain nor was any right lower extremity conditions noted or discussed by the examiner in October 2003.  Normal muscle strength and sensation to light touch in both lower extremities was noted by the examiner in May 2004.

 In addition a September 2006 report from Taneka M. Hill, M.D., noted only complaints of numbness down the left anterior thigh as well as down the entire leg.  No complaints of any right lower extremity pain or numbness was reported by the Veteran. 

A September 2006 VAMC clinical notation reported the extremities were neurovascularly intact.

The Board recognizes some functional limitations; however, during the February 2009 VA examination, the Veteran was noted to be able to sit, walk, and lie down.  The Board finds this to be demonstrative of only mild functional impairment. The Veteran's mild incomplete paralysis of the sciatic nerve, as well as his subjective complaints of pain and numbness, is contemplated by the currently assigned 10 percent evaluation.  Therefore, an increased initial rating is not warranted.

In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. §  3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. §  3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria fully contemplate the Veteran's disability throughout the pendency of the appeal.  The Veteran's right lower extremity radiculopathy is manifested by symptoms such as numbness and pain. These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability, and referral for consideration of extraschedular rating is not warranted. 

Additionally, neither the evidence nor the Veteran's own contentions suggest that the disability in question has precluded substantially gainful employment.  This case accordingly does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has considered whether there is any other basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A §  5107(b); 38 C.F.R. §§  4.7, 4.21. 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-121 (2004), See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b). 

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in response to his claim. 

The Board also finds that VA has complied with the April 2011 remand orders of the Board.  Compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, VA issued the Veteran a letter in May 2011 with proper notification as to the Veteran's claim.  The Board notes that the prior remand did not require a further VA examination.  The case was then readjudicated in an August 2011 SSOC. Therefore, VA has complied with the remand orders of the Board. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


ORDER 


Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


